Case 2:19-cv-00072-SPC-NPM Document 187 Filed 11/23/20 Page 1 of 17 PageID 2160




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

 ESTATE OF GERALDINE F.
 JENNINGS, ROBERT J.
 JENNINGS, CHERYL FAZO and
 KIM S. JENNINGS,

              Plaintiffs,

 v.                                                     Case No.: 2:19-cv-72-FtM-38NPM

 GULFSHORE PRIVATE HOME
 CARE, LLC,

                Defendant/Third
                Party Plaintiff

 CRIS-CAROL SAMUELS,

       Third Party Defendant.
 _________________________________ /

                                 OPINION AND ORDER1

        Before the Court is Defendant Gulfshore Private Home Care, LLC’s

 Fourth Motion for Summary Judgment (Doc. 155), Plaintiffs’ response in

 opposition (Doc. 161), and Gulfshore’s Reply (Doc. 170).2 The Court grants the

 motion.


 1Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks,
 the Court does not endorse, recommend, approve, or guarantee any third parties or the services
 or products they provide, nor does it have any agreements with them. The Court is also not
 responsible for a hyperlink’s availability and functionality, and a failed hyperlink does not affect
 this Order.
 2 Gulfshore has requested oral argument on its motion. (Doc. 165). After reviewing the record

 and the parties’ memorandums of law, the Court finds that it has sufficient information to decide
 the motion without additional oral argument. M.D.Fla.L.R. 3.01(j).
Case 2:19-cv-00072-SPC-NPM Document 187 Filed 11/23/20 Page 2 of 17 PageID 2161




                                 BACKGROUND

       This is a wrongful death action arising under Florida law. Gulfshore is

 a licensed Florida nurse registry that refers home healthcare professionals to

 elderly and disabled clients.   (Doc. 88-3 at 3).   Gulfshore hires the home

 healthcare professionals as independent contractors. (Doc. 154-1, 30:12-15;

 31:13-15; 112:1; 113:16-17). It uses software to send out potential referrals to

 its registered independent contractors. (Doc. 154, 140:15-19).

       Third-Party Defendant Cris-Carol Samuels is a certified nursing

 assistant who registered with Gulfshore to receive client referrals in 2016.

 (Doc. 153-1, 50:3-11). In March 2017, Gulfshore assigned Samuels to transport

 Antoinette Janich (“the Client”). (Doc. 53 at ¶¶ 11-12; Doc. 88-1 at ¶¶ 11-12).

 While transporting her, Samuels drove onto the sidewalk and fatally struck

 Geraldine F. Jennings. (Doc. 53 at ¶ 15; 53-1; Doc. 88-1 at ¶ 15). This suit

 ensued.

       Plaintiffs are Jennings’ estate, husband, and daughter.         They sue

 Gulfshore for wrongful death based on three theories of negligence. (Doc. 53).

 In Count I, Plaintiffs claim Samuels was an agent for, or in a joint venture

 with, Gulfshore. (Doc. 53 at 4-5). In Count II, Plaintiffs claim “Gulfshore was

 negligent in selecting, hiring, retaining, instructing, and/or supervising”

 Samuels. (Doc. 53 at 5). In Count III, Plaintiffs claim Gulfshore is vicariously




                                        2
Case 2:19-cv-00072-SPC-NPM Document 187 Filed 11/23/20 Page 3 of 17 PageID 2162




 liable for Samuels’ negligence because it breached its nondelegable duty to

 ensure safe transportation services. (Doc. 53 at 6-7).

        Gulfshore moves for summary judgment as to the Estate, husband, and

 surviving daughters.       (Doc. 150).     It argues summary judgment is proper

 because Samuels was an independent contractor and Gulfshore is not liable for

 her actions.

        After briefing on the motion for summary judgment finished, and nearly

 five months after discovery ended, Plaintiffs moved to compel Gulfshore to

 authenticate documents purportedly published on its website. (Doc. 172). Two

 subsequent related motions are pending. (Doc. 175; Doc. 182). The Court

 denies the requests as procedurally improper. Discovery is over. Plaintiffs

 could have requested this material during discovery but did not. As Gulfshore

 points out, Plaintiffs chose not to ask about the material at the 30(b)(6)

 deposition. It is not appropriate for Plaintiffs to be filing discovery motions as

 the Court considers a summary judgment motion. And even if the Court

 considered these materials, it cannot discern from a brief review how they help

 Plaintiffs’ case.3

                                 LEGAL STANDARD




 3To wit, one webpage lists “transporting clients to social activities and appointments” as a
 service nursing assistants provide clients, seeming to contradict Plaintiffs’ argument that
 driving clients is impermissible for a nurse registry. See Doc. 110-1 at 5.




                                              3
Case 2:19-cv-00072-SPC-NPM Document 187 Filed 11/23/20 Page 4 of 17 PageID 2163




       Summary judgment is proper only if there are no disputed issues of

 material fact and the moving party is entitled to judgment as a matter of law.

 See Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23

 (1986). The moving party bears the initial burden of stating the basis for its

 motion and identifying those portions of the record demonstrating the absence

 of genuine issues of material fact. See O’Ferrell v. United States, 253 F.3d

 1257, 1265 (11th Cir. 2001). An issue is genuine if there is sufficient evidence

 so that a reasonable jury could return a verdict for either party. See Anderson

 v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       When opposing a motion for summary judgment, the nonmoving party

 must show the existence of specific facts in the record that create a genuine

 issue for trial. See id. at 256. The Court should view the evidence and the

 inferences that may be reasonably drawn from the evidence in the light most

 favorable to the nonmoving party. See Burton v. City of Belle Glade, 178 F.3d

 1175, 1187 (11th Cir. 1999) (citation omitted). A party opposing a properly

 supported motion for summary judgment may not rest on mere allegations or

 denials and “must do more than simply show that there is some metaphysical

 doubt as to the material facts.” Matushita Elec. Indus. Co. v. Zenith Radio

 Corp., 475 U.S. 574, 586 (1986) (citation omitted). Failure to show evidence of

 any essential element is fatal to the claim and the Court should grant summary

 judgment. See Celotex, 477 U.S. at 322-23. But if reasonable minds could find




                                         4
Case 2:19-cv-00072-SPC-NPM Document 187 Filed 11/23/20 Page 5 of 17 PageID 2164




 a genuine issue of material fact, then summary judgment should be denied.

 See Miranda v. B & B Cash Grocery Store, Inc., 975 F.2d 1518, 1532 (11th Cir.

 1992).

                                  DISCUSSION

       In Florida, a claim for wrongful death is “created and limited by Florida's

 Wrongful Death Act.” Cinghina v. Racik, 647 So.2d 289, 290 (Fla. 4th DCA

 1994); Estate of McCall v. United States, 134 So.3d 894, 915 (Fla. 2014). It

 provides a right of action “[w]hen the death of a person is caused by the

 wrongful act, negligence, default, or breach of contract or warranty of any

 person . . . and the event would have entitled the person injured to maintain

 an action and recover damages if death had not ensued.” Fla. Stat. § 768.19;

 Plaintiffs allege wrongful death based on three negligence theories. To state a

 claim for negligence in a wrongful death action, a plaintiff must allege: “(1) the

 existence of a legal duty owed to the decedent, (2) breach of that duty, (3) legal

 or proximate cause of death was that breach, and (4) consequential damages.”

 Jenkins v. W.L. Roberts, Inc., 851 So.2d 781, 783 (Fla. 1st DCA 2003).

       The primary disagreement among the parties is whether Samuels is an

 independent contractor. If she is, Plaintiffs will face an uphill battle ascribing

 liability to Gulfshore because Florida follows the general rule that the

 employer of an independent contractor is not liable for the contractor’s

 negligence because the employer has no control over how the work is done.




                                         5
Case 2:19-cv-00072-SPC-NPM Document 187 Filed 11/23/20 Page 6 of 17 PageID 2165




 McCall v. Alabama Bruno’s, Inc., 647 So.2d 175, 177 (Dist. Ct. App. Fla. 1994)

 (quoting Restatement (Second) of Torts § 409).          But it also recognizes

 exceptions to the general rule which may generally be divided into three

 categories: 1) negligence in selecting, instructing, or supervising the

 contractor; 2) non-delegable duties arising out of some relation toward the

 public or the particular plaintiff; and 3) work which is specially, peculiarly, or

 ‘inherently’ dangerous. Id.

       In Florida, home health services—defined as health and medical services

 furnished by an organization to an individual in the individual’s home—are

 governed by the Home Health Services Act, Fla. Stat. §§ 400.461 to 400.5185.

 Gulfshore maintains a nurse registry under Florida law. (Doc. 155 at 3; Doc.

 160 at 3). A nurse registry procures healthcare-related contracts for registered

 nurses, licensed practical nurses, certified nursing assistants, home health

 aides, companions or homemakers, who are compensated by fees as

 independent contractors, including, but not limited to, contracts for the

 provision of services to patients. See Fla. Stat. 400.462(21)(emphasis added).

       Samuels is a certified nursing assistant. (Doc. 153-1 at 42; Doc. 108).

 Section 400.506(6)(d) of the Florida Statutes lays out the following

 employment relationship:

       A registered nurse, licensed practical nurse, certified nursing assistant,
       companion or homemaker, or home health aide referred for contract under this
       chapter by a nurse registry is deemed an independent contractor and not




                                         6
Case 2:19-cv-00072-SPC-NPM Document 187 Filed 11/23/20 Page 7 of 17 PageID 2166




        an employee of the nurse registry under any chapter regardless of the
        obligations imposed on a nurse registry under this chapter or chapter
        408.

  (emphasis added).

        Under the Home Health Services Act, Samuels is an independent

 contractor. The question of an employer/employee relationship is generally a

 question for the trier of fact. Pate v. Gulmore, 647 So.2d 235, 236 (Fla. 1st Dist.

 Ct. App. Fla 1994). Perhaps that is why Plaintiffs urge the Court to apply the

 seven-factor test laid out in Cantor v. Cochran, 184 So.2d 173 (Fla. 1966) to

 determine whether an employer-employee relationship exists. But sometimes,

 the only reasonable view of the evidence compels the conclusion that an

 employment relationship did not exist. If so, a court may determine the issue

 as a matter of law. See Johnson v. Gourmet Gardens, Inc., 827 So.2d 1020,

 1020 (2d Dist. Ct. App. Fla. 2002). Here, as a matter of law, Florida classifies

 caregivers referred by nurse registries as independent contractors. Samuels

 acknowledges she was an independent contractor. (Doc. 153-1, 48:24-25). The

 Court need not delve any deeper into the relationship.4




 4 Even if the Florida legislature did not classify Samuels as an independent contractor,
 application of the Cantor test would still compel the Court to find Samuels was an
 independent contractor. Gulfshore exercised no control over Samuels’ work. Samuels is
 licensed by the state and received no training or supervision from Gulfshore as to the means
 and methods of her work. Samuels understands she is an independent contractor and was
 paid directly by the client. And she used her own tools and materials, including driving her
 own car at the time of the accident.




                                              7
Case 2:19-cv-00072-SPC-NPM Document 187 Filed 11/23/20 Page 8 of 17 PageID 2167




       Grasping at straws, Plaintiffs present five arguments to attempt to

 convince the Court that Samuels was not an independent contractor.

       First, Plaintiffs argue Gulfshore fraudulently identifies as a nurse

 registry while it operates a non-emergency medical transportation business.

 Though Plaintiffs concede Gulfshore is a nurse registry, they try to muddy the

 water by arguing it is impermissible for a nurse registry to provide

 transportation. But this assertion is not rooted in fact. A Certified Nursing

 Assistant provides Activities of Daily Living and Instrumental Activities of

 Daily Living custodial care services, one of which is transportation. (Doc. 107-

 1 at 6).     The independent contractors and the client may agree to

 transportation services. (Doc. 154, 91:1-20). And as Gulfshore points out,

 Florida    Administrative   Code    59A-18.009(2)(b)   includes    among    the

 responsibilities of a “companion” the responsibility “to provide escort services

 such as taking the patient or client to the health care provider.” Plaintiffs

 provide no evidence to support their assertion. Instead, based solely on one

 driving event, Plaintiffs insinuate Gulfshore is a transportation business and

 makes providing transportation a core business activity.             Incidental

 transportation provided by the caregiver does not convert a nurse registry into

 a transportation company.

       Second, Plaintiffs contend the Home Health Services Act does not apply

 because by driving a client, Gulfshore referred a nursing assistant to help a




                                        8
Case 2:19-cv-00072-SPC-NPM Document 187 Filed 11/23/20 Page 9 of 17 PageID 2168




 client in an activity “outside of what is permitted by Florida law.” But under

 the   statutory   framework,   a   nurse   registry   can   provide   occasional

 transportation services. Here, the client requested a nursing assistant to

 assist with her custodial care. (Doc. 107-1 at 6). Transportation is a custodial

 care service and incidental to the overall care services normally provided by a

 nursing assistant. (Doc. 107-1 at 6). In addition, Section 400.506(6)(b) permits

 a nursing assistant to assist with “physical transfer.” The Home Health

 Services Act applies.

       Third, Plaintiffs argue the independent contractor rule should not apply

 because Geraldine Jennings was an innocent bystander. This argument is a

 nonstarter.   If Plaintiffs want to recover from Gulfshore for Geraldine

 Jennings’ death, they must show Gulfshore violated a duty of care owed to

 Jennings. Central to that analysis is the relationship between Gulfshore and

 Samuels. No doubt this was a tragic accident. But a tragedy does not mean

 those seeking justice can circumvent well-established legal principles.

       Fourth, regarding the argument Samuels had to drive the client (Doc.

 160 at 4), it appears Samuels discovered she had to transport the client after

 she had accepted the assignment, unusual because she typically knew what an

 assignment entailed before accepting it.       This does not mean she was

 Gulfshore’s employee. There is no evidence Samuels had to transport the

 client. To the contrary, one of Gulfshore’s owners testified if an independent




                                        9
Case 2:19-cv-00072-SPC-NPM Document 187 Filed 11/23/20 Page 10 of 17 PageID 2169




  contractor shows up to a job and the services being requested differ from the

  description provided in the text or email, it is solely within the independent

  contractor’s discretion whether to perform the services. (Doc. 154-1, 142:8-14).

        Fifth, Plaintiffs claim the agreement for referral services shows Samuels

  was an employee because Gulfshore exercised control over the performance of

  her work. They point to a single subsection informing Samuels that Gulfshore

  could terminate the agreement to support this argument.           But the fact

  Gulfshore retained the right to end the independent contractor relationship

  does not mean it retained or exercised control over the way Samuels performed

  her work. Plaintiffs present no evidence Gulfshore retained any control over

  the means of the job after referring the client to Samuels.        Instead, the

  agreement simply lays out that Gulfshore can stop allowing Samuels to use its

  service for referrals.

        Because Samuels is an independent contractor, Plaintiffs must establish

  an exception to the general rule to hold Gulfshore liable. The Court will

  examine the three counts of the amended complaint to see if Gulfshore meets

  its burden of proof.

        Before examining each count separately, the Court notes that Plaintiffs

  rely heavily on evidence the Court ruled inadmissible.       Plaintiffs use Dr.

  Joseph Rubino’s testimony to advance their argument that Gulfshore violated

  its duty to Jennings.      The Court, however, has twice considered the




                                        10
Case 2:19-cv-00072-SPC-NPM Document 187 Filed 11/23/20 Page 11 of 17 PageID 2170




  admissibility of Dr. Rubino’s testimony and ruled it inadmissible. (Doc. 139;

  Doc. 151). It will not find his opinions admissible now. And Plaintiffs use an

  expert report (Doc. 114-1) dated after the deadline for submission of expert

  reports that will not be considered.

        Likewise, Plaintiffs mention the Florida Highway Report and

  Gulfshore’s liability insurance coverage. (Doc. 160 at 18; Doc. 160 at 8). The

  Court has ruled both items inadmissible. (Doc. 138; Doc. 140).

        A. Count I

        Plaintiffs claim Samuels was in a joint venture with Gulfshore. But the

  evidence establishes there was no joint venture. “A joint venture is created

  when two or more persons combine their property and/or their time to conduct

  a particular line of trade or business deal.” See Kislak v. Kreedian, 95 So. 2d

  510, 515 (Fla. 1957). Plaintiffs have adduced no evidence of shared ownership,

  shared returns and risks, or shared governance. As discussed, the Florida

  legislature defines the relationship between the caregivers and a nurse

  registry as an employer-independent contractor relationship.         And the

  agreement between the parties lays out an employer-independent contractor

  relationship.   It states, “[Samuels] hereby engages Registry to inform

  Caregiver about potential Clients that [Gulfshore]…determines might be of

  interest to Caregiver.”   (Doc. 108 at 7).   Gulfshore connects clients with

  caregivers, and Samuels used Gulfshore to connect with potential clients.




                                         11
Case 2:19-cv-00072-SPC-NPM Document 187 Filed 11/23/20 Page 12 of 17 PageID 2171




  There is no joint venture. Gulfshore is thus entitled to summary judgment on

  Count I.

        B. Count II

        Plaintiffs claim “Gulfshore was negligent in selecting, hiring, retaining,

  instructing, and/or supervising” Samuels. If Gulfshore was negligent in this

  way, Plaintiffs could recover from Gulfshore.

        Plaintiffs, however, did not negligently supervise or train Samuels. The

  Home Health Services Act delineates the duties and obligations of Florida’s

  nurse registries. The subsection provides:

        A nurse registry may not monitor, supervise, manage, or train a
        registered nurse, licensed practical nurse, certified nursing assistant,
        companion or homemaker, or home health aide referred for contract
        under this chapter.

  Fla. Stat. § 400.506(19). Under Florida law, as a licensed nurse registry,

  Gulfshore may only refer independent contractor care providers and may not

  monitor, supervise, manage, or train the care provider. (Doc. 107-1 at 3). Not

  only Gulfshore did have no duty to instruct or supervise Samuels, it could not

  under Florida law. Thus, as a matter of law, it cannot be liable for negligent

  supervision or training of Samuels.

        Nor was Gulfshore negligent in hiring or retaining Samuels. Plaintiffs

  claim Gulfshore breached its duty to properly vet Samuels but fail to adduce

  admissible evidence supporting that claim. On the other hand, Gulfshore




                                        12
Case 2:19-cv-00072-SPC-NPM Document 187 Filed 11/23/20 Page 13 of 17 PageID 2172




  presents evidence establishing it fulfilled its duty under Florida law. To work

  as an independent contractor for a nurse registry, a person must pass a

  background check conducted by the Florida Department of Law Enforcement.

  (Doc. 107-1 at 4); see also Fla. Stat. § 400.506(9). The Department takes and

  forwards the person’s fingerprints to the FBI for a national criminal history

  record check. (Doc. 107-1 at 4). The state, not the nurse registry, determines

  whether the caregiver is eligible. (Doc. 107-1 at 4). Samuels’s independent

  contractor file shows Gulfshore properly verified her credentials and conducted

  a background check in compliance with Florida law. (Doc. 107-1 at 4). Thus,

  Gulfshore fulfilled its duty and was not negligent in hiring or retaining

  Samuels. Gulfshore is entitled to summary judgment on Count Two.

        As Gulfshore points out, Plaintiffs cite inapplicable cases. Suarez v.

  Gonzalez, 820 So. 2d 342, 345-46 (Dist. Ct. App. Fla. 2002) holds that a landlord

  can be liable for the tortious actions of an independent contractor if the

  landlord was negligent in hiring him. Gulfshore was not negligent in hiring or

  selecting Samuels. McCall v. Alabama Bruno’s Inc., 647 So. 2d 175 (Dist. Ct.

  App. Fla. 1994) involved a premises liability action and discusses a property

  owner’s non-delegable duties toward invitees. The case does not pertain.

        C. Count III

        Plaintiffs claim operating a vehicle for commercial purposes on the

  public highways is inherently dangerous and that Gulfshore should be liable




                                         13
Case 2:19-cv-00072-SPC-NPM Document 187 Filed 11/23/20 Page 14 of 17 PageID 2173




  because it did not properly vet Samuels for the ability to provide transportation

  services. A party who hires an independent contractor may still be liable if a

  nondelegable duty is involved. Typically, a nondelegable duty arises when, for

  policy reasons, the employer cannot shift the responsibility for the proper

  conduct of the work to the contractor. Carrasquillo v. Holiday Carpet Services,

  Inc., 615 So.2d 862, 863 (Fla. Dist. Ct. App. 1993)(citing Restatement (Second)

  of Torts §§ 416-26).

        Plaintiffs fail to specify the nondelegable duty.5 Still, because of the

  danger allegedly involved in driving, Plaintiffs appear to contend a more

  stringent duty to vet applies than the background check required by the Home

  Health Services Act. But Plaintiffs adduce no admissible evidence showing

  that a more stringent background check applies. If Plaintiffs find this duty

  outside the Home Health Services Act, the Court points out the Home Health

  Services Act applies and Gulfshore complied with the provisions of the Act.

  Gulfshore meets its burden of showing it ran a proper background check and

  verified Samuels’ credentials.

        Nor do Plaintiffs point to any Florida statute showing the duty to drive

  safely is nondelegable. As discussed, the Home Health Services Act allows a

  nursing assistant to drive a client. Gulfshore contracts out the performance of


  5In the amended complaint, Plaintiffs plead “Gulfshore breached its nondelegable duty for
  the protection of Geraldine’s widower and daughters.” (Doc. 53 at 7). The duty owed to the
  Jennings family is the same duty owed to any member of the public.




                                             14
Case 2:19-cv-00072-SPC-NPM Document 187 Filed 11/23/20 Page 15 of 17 PageID 2174




  the client’s requested assistance—after Gulfshore verifies the background and

  refers the nursing assistant, it is no longer liable for any negligence by the

  nursing assistant in helping the client. Gulfshore meets its burden of proof by

  showing Florida law does not impose a nondelegable duty on nurse registries

  for the negligence of independent contractor nursing assistants.

           Seeking to find a duty breached by Gulfshore, Plaintiffs claim Gulfshore

  “failed to comply with CFR Sec 37.171 or Sec 37.713.”6 Yet these regulations

  do not apply.       CFR Sec. 37.171 and Sec. 37.713 are federal regulations

  requiring private entities that operate fixed route or demand responsive

  transportation services (such as Uber and Lyft) to avoid disparately treating

  disabled customers and properly train drivers to do so. See 49 CFR §§ 37.171,

  37.173. There is no evidence the client was disabled, and Gulfshore neither

  operates a fixed route system nor provides responsive transportation services.

           Gulfshore is entitled to summary judgment on Count III: it meets its

  burden of proof by adducing evidence showing it complied with its duties before

  referring Samuels to drive the client.

                                     CONCLUSION

           This litigation arises from a tragedy.       The Court empathizes with

  Jennings’ husband and daughters and appreciates the magnitude of the loss.




  6   This alleged failure comes from an inadmissible opinion of Dr. Rubino.



                                             15
Case 2:19-cv-00072-SPC-NPM Document 187 Filed 11/23/20 Page 16 of 17 PageID 2175




  The Court understands they want justice and to hold accountable those whose

  actions caused their loved one’s death. But there is no evidence Gulfshore

  violated the duty of care it owed to Jennings. Samuels was an independent

  contractor who worked with clients referred by Gulfshore. There was no joint

  venture.    Gulfshore ran the required background checks before referring

  Jennings to clients. Under Florida law, it could not monitor or supervise her

  work. The Home Health Services Act permits a nursing assistant to drive a

  client, and Gulfshore fulfilled its legal duty before referring Samuels to the

  client. Plaintiffs present no admissible evidence supporting their claims. The

  Court concludes Gulfshore was not negligent and bears no legal responsibility

  for Jennings’ tragic death. Gulfshore is entitled to summary judgment on all

  counts.

        Accordingly, it is now

        ORDERED:

        1. Defendant Gulfshore Private Home Care, LLC’s Fourth Motion for

             Summary Judgment (Doc. 155) is GRANTED.

        2. The Amended Complaint (Doc. 53) is DISMISSED with prejudice

        3. The Clerk shall enter judgment accordingly, terminate all remaining

             deadlines and motions, and close the file.




                                          16
Case 2:19-cv-00072-SPC-NPM Document 187 Filed 11/23/20 Page 17 of 17 PageID 2176




        DONE and ORDERED in Fort Myers, Florida, on November 23, 2020.




  Copies: All Parties of Record.




                                      17
